DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
In view of the Amendments to the Claims and Remarks filed August 6, 2021, the rejections of claims 1-11, 13, and 14 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent March 8, 2021 have been modified. 
Claims 1-11 and 13-20 are currently pending while claims 15-20 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilmi et al. (U.S. Pub. No. 2015/0214564 A1) in view of Kim et al. (U.S. Pub. No. 2016/0293999 A1). 
Hilmi et al. discloses a green electrolyte matrix, comprising:
a support material (see Abstract “support material”);
an electrolyte material (see Abstract “electrolyte material”); and
a binder (see [0032] “The binder may be an acryloid binder”), and wherein
the green electrolyte matrix is configured to be installed in a fuel cell (see Abstract teaching “a fuel cell matrix for use in a molten carbonate fuel cell comprising a support material and an additive material formed into a porous body” which is cited to provide for the cited green electrolyte matrix configured, or structurally capable of, being installed in a fuel call as Hilmi et al. teaches use in a molten carbonate fuel cell).


However, Kim et al. teaches separators for electrochemical batteries which also include binders (see [0036-0041]). Kim et al. is analogous art because Kim et al., like applicant and Hilmi et al., are concerned with separators for electrochemical batteries which also include binders. 
Kim et al. teaches using two or more different types of binders (see for example [0055]).
Kim et al. teaches using two or more binders having different molecular weights, such as a binder with a molecular weight of less than 1,000,000 g/mol and a second binder having a molecular weight of greater than 1,000,000 g/mol (see [0041] which would read on the claimed “less than 150,000” because it includes values encompassing the range of less than 150,000 and cited to read on the claimed “greater than 200,000” because it includes values encompassing the range of greater than 200,000).
Kim et al. teaches using two different binders having different molecular weights provides for improved adhesion (see [0041]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the binder in the matrix of Hilmi et al. to include using two or more different types of binders having different molecular weights as suggested by Kim et al. because it would have led to an electrolyte matrix with improved adhesion.

With regard to claim 2, independent claim 1 is obvious over Hilmi et al. in view Kim et al. under 35 U.S.C. 103 as discussed above. 
Hilmi et al., as modified above, does not disclose wherein the first polymer is present in the electrolyte matrix in an amount of 4 wt. % to 12 wt. %.
However, the amount of the binder used in the electrolyte matrix is a result effective variable directly affecting the warping and undulation of the matrix during heating.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the weight percent of the first polymer in the electrolyte matrix of Hilmi et al., as modified above, and arrive at the claimed range for weight percent through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the warping and undulation of the matrix during heating.
With regard to claim 4, independent claim 1 is obvious over Hilmi et al. in view Kim et al. under 35 U.S.C. 103 as discussed above. 

However, the amount of the binder used in the electrolyte matrix is a result effective variable directly affecting the warping and undulation of the matrix during heating.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the weight percent of the second polymer in the electrolyte matrix of Hilmi et al., as modified above, and arrive at the claimed range for weight percent through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the warping and undulation of the matrix during heating.
With regard to claim 5, independent claim 1 is obvious over Hilmi et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above.
Hilmi et al., as modified above, does not disclose wherein the second polymer comprises a methyl methacrylate – butyl acrylate copolymer. 
However, Kim et al. discloses a binder can include methyl methacrylate – butyl acrylate copolymer (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the methyl methacrylate – butyl acrylate copolymer of Kim et al. for the second polymer in the matrix of Hilmi et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a polymer for a binder in a separator of an electrochemical battery, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claim 7, independent claim 1 is obvious over Hilmi et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Hilmi et al. discloses wherein
the binder further comprises a plasticizer (see [0032] “plasticizer”).
With regard to claim 8, independent claim 1 is obvious over Hilmi et al. in view Kim et al. under 35 U.S.C. 103 as discussed above. Hilmi et al. discloses wherein
the support material comprises lithium aluminate (see [0009] “lithium aluminum oxide”).
With regard to claim 9, independent claim 1 is obvious over Hilmi et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Hilmi et al. discloses wherein
the electrolyte material comprises lithium aluminate (carbonate [0026]).
With regard to claim 10, independent claim 1 is obvious over Hilmi et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Hilmi et al. discloses further comprising
a reinforcing material (see [0011] teaching an “additive flake material” cited to read on the claimed reinforcing material as it mechanically reinforces the matrix).
With regard to claim 14, dependent claim 7 is obvious over Hilmi et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Hilmi et al. discloses wherein
the plasticizer is a butyl benzyl phthalate (see [0032]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilmi et al. (U.S. Pub. No. 2015/0214564 A1) in view of Kim et al. (U.S. Pub. No. 2016/0293999 A1), as applied to claims 1, 2, 4, 5, 7-10, and 14 above, and in further view of Choi et al. (KR 2012029787 A).
With regard to claim 3, independent claim 1 is obvious over Hilmi et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above.
Hilmi et al., as modified above, does not discloses wherein the first polymer comprises an ethyl methacrylate copolymer.
However, Choi et al. discloses a separator for an electrochemical battery (see Title). Choi et al. is analogous art because Choi et al., like applicant and Hilmi et al. and Kim et al., Choi is concerned with separator with binders for electrochemical batteries.
Choi et al. teaches a binder can include polyethyl methacrylate copolymer (see “Preferred Compositions”, Equivalent-Abstracts).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the polyethyl methacrylate copolymer of Choi et al. for the first polymer in the matrix of Hilmi et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a polymer for a binder in a separator of an electrochemical battery, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilmi et al. (U.S. Pub. No. 2015/0214564 A1) in view of Kim et al. (U.S. Pub. No. 2016/0293999 A1), as applied to claims 1, 2, 4, 5, 7-10, and 14 above, and in further view of Elmer et al (U.S. Pub. No. 2005/0101694 A1).
With regard to claim 6, independent claim 1 is obvious over Hilmi et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above.
Hilmi et al., as modified above, does not explicitly teach wherein the molecular weight of the second polymer is at least twice the molecular weight of the first polymer.
[0021]). Elmer et al. is analogous art because Elmer et al., like applicant and Hilmi et al. and Kim et al., is concerned with polymeric binders. Elmer et al. teaches the molecular weight of the polymer binders as a result effective variable directly affecting both the viscosity of the deposited composition as well as the binding function of the binder in the composition (see [0022]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the first molecular weight and the second molecular weight relative to one another in the electrolyte matrix of Hilmi et al., as modified above, and arrive at the claimed ranges for first and second molecular weight through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the viscosity of the deposited composition as well as the binding function of the binder in the composition.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilmi et al. (U.S. Pub. No. 2015/0214564 A1) in view of Kim et al. (U.S. Pub. No. 2016/0293999 A1), as applied to claims 1, 2, 4, 5, 7-10, and 14 above, and in further view of Oriakhi et al. (U.S. Pub. No. 2014/0272114 A1).
With regard to claims 11 and 13, independent claim 1 is obvious over Hilmi et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above.
Hilmi et al., as modified above, does not discloses wherein the green electrolyte matrix further comprises a polyester-polyamine condensation powder.
[0032] cited to read on the claimed polyester-polyamine condensation powder).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the binder of Hilmi et al., as modified above, with the optional dispersant cited in Oriakhi et al. because the combination of elements known in the art, in the instant case an optional dispersant for a binder of an electrochemical battery, supports a prima facie obvious determination (see MPEP 2143 A).

Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive.
Applicant notes the previously presented rejections of the claims does not teach the claimed matrix. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 29, 2021